17‐896‐cr 
U.S. v. Carosella 
 
                             UNITED STATES COURT OF APPEALS 
                                 FOR THE SECOND CIRCUIT 
                                                           

                                       August Term 2017 

                (Argued: February 7, 2018         Decided: February 22, 2018) 

                                      Docket No. 17‐896‐cr 
                                                                

                                   UNITED STATES OF AMERICA,  
                                                
                                                       Appellee, 
 
                                                 v. 
                                                   
       TODD JARVIS, AKA MIKE HUNT, WAKETA COLEMAN, AKA MA, ANDRE 
    MALDONADO, AKA GONZO, KENNETH MITCHELL, AKA BEAVER, DANA BROWN, 
                KEVIN LADD, SCOTT LADUKE, AKA SCOTT CLARK,  
                                                   
                                                            Defendants, 
                                                                              
                               ANTHONY CAROSELLA,                 
                                                   
                                                          Defendant‐Appellant. 
                                                   
                                                                  

                     ON APPEAL FROM THE UNITED STATES DISTRICT COURT 
                              FOR THE DISTRICT OF VERMONT 

                                                                
 
Before: 
                          WALKER, LYNCH, and CHIN, Circuit Judges. 
            Appeal from a final order of the United States District Court for the 

District of Vermont (Murtha, J.) denying defendant‐appellantʹs motion to reduce 

his sentence pursuant to 18 U.S.C. § 3582(c) and Amendment 782 to the United 

States Sentencing Guidelines.  Defendant‐appellant contends that the district 

court erred in concluding that his amended Guidelines range remained the same, 

rendering him ineligible for a sentence reduction. 

            AFFIRMED. 
                                                             
                          
                         PAUL J. VAN DE GRAAF, Assistant United States Attorney 
                               (Gregory L. Waples, Assistant United States 
                               Attorney, on the brief), for Christina E. Nolan, 
                               United States Attorney for the District of 
                               Vermont, Burlington, Vermont, for Appellee.  
                                
                         BARCLAY T. JOHNSON, Assistant Federal Public 
                               Defender, for Michael L. Desautels, Federal Public 
                               Defender for the District of Vermont, Burlington, 
                               Vermont, for Defendant‐Appellant.  

                                                            

PER CURIAM: 

            In this case, defendant‐appellant Anthony Carosella pleaded guilty 

to conspiracy to distribute cocaine base and heroin, conspiracy to commit armed 

robbery, and conspiracy to burglarize pharmacies and was sentenced in 2011 to 

concurrent 120‐month terms of imprisonment.  In 2016, Carosella moved to 

                                          ‐ 2 ‐ 
 
reduce his sentence pursuant to 18 U.S.C. § 3582(c)(2) and Amendment 782 to the 

Guidelines (ʺU.S.S.G.ʺ), which lowered the base offense level for his drug 

conviction by two levels.  The district court determined that Carosella was 

ineligible for a sentence reduction because, even with the two‐level decrease in 

the offense level for the drug conviction, his amended Guidelines range 

remained the same as it was when he was initially sentenced.  Carosella now 

appeals, arguing that the district court erred in recalculating his Guidelines 

range.  For the reasons set forth below, we disagree and affirm the district courtʹs 

ruling.  

                                 BACKGROUND 

              On May 5, 2011, pursuant to his guilty pleas to three counts of a 

superseding information, the district court sentenced Carosella to concurrent 

120‐month terms of imprisonment for:  conspiracy to distribute cocaine base and 

heroin in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B) and 846; conspiracy to 

commit armed robbery in violation of 18 U.S.C. § 1951(a); and conspiracy to 

burglarize pharmacies in violation of 18 U.S.C. §§ 2118(b) and (d), which 

encompassed three separate pharmacy burglaries.  At sentencing, the court 

divided Carosellaʹs offenses into five groups:  Group 1 (drugs); Group 2 (armed 



                                        ‐ 3 ‐ 
 
robbery); Group 3 (the first pharmacy burglary); Group 4 (the second pharmacy 

burglary); and Group 5 (the third pharmacy burglary).  The court applied the 

grouping rules under U.S.S.G. § 3D1.4, calculated a total offense level of 30, and 

then granted credit for acceptance of responsibility, resulting in an adjusted total 

offense level of 27.  Based on Carosellaʹs Category IV criminal history, the court 

determined that the Guidelines range was 100 to 125 months.  The court denied 

Carosellaʹs request for a non‐Guidelines sentence.   

             In 2014, Amendment 782 to the Guidelines, made retroactively 

applicable by Amendment 788, lowered the base offense level for Carosellaʹs 

drug conviction by two levels.  On December 2, 2016, Carosella filed a motion to 

reduce his sentence pursuant to 18 U.S.C. § 3582(c)(2).   

             On March 16, 2017, the district court issued an order denying 

Carosellaʹs motion.  United States v. Carosella, No. 1:10‐CR‐110 (JGM), 2017 WL 

1025806, at *1 (D. Vt. Mar. 16, 2017).  After lowering the offense level for 

Carosellaʹs drug conviction (Group 1) from 28 to 26, the court determined the 

amended Guidelines range by following the same grouping analysis it used in 

2011.  As it had done before, the district court applied the grouping rules under 

U.S.S.G. § 3D1.4, and the resulting calculation was again a total offense level of 



                                         ‐ 4 ‐ 
 
30.  The court again granted credit for acceptance of responsibility, resulting once 

more in an adjusted total offense level of 27.     

              Because of the operation of the grouping rules, Carosellaʹs total 

offense level did not change.  Pursuant to U.S.S.G. § 3D1.4, the district court 

added two levels ‐‐ which it had not added in 2011 ‐‐ because the lowered base 

offense level also lowered the differential between the highest offense level 

(Group 1) and the offense level for the three pharmacy burglaries (Groups 3, 4 

and 5).1  That two‐level increase offset the two‐level decrease from Amendment 



                                                 
1           In 2011, the offense level for the drug conviction (Group 1) was 28 and the 
offense level for each of pharmacy burglaries (Groups 3, 4, and 5) was 19.  Because the 
difference between the offense level for Group 1 and each of Groups 3, 4, and 5 was 
nine levels, no additional units were assigned to the pharmacy burglaries.  See U.S.S.G. 
§ 3D1.4(c) (In determining the combined offense level, ʺ[d]isregard any Group that is 9 
or more levels less serious than the Group with the highest offense level.ʺ).  Applying 
U.S.S.G. § 3D1.4, the court assigned one unit to Group 1, one unit to Group 2, and zero 
units to Groups 3, 4, and 5.  The total of two units corresponded to a two‐level increase 
to the group with the highest offense level, 28, resulting in a total offense level of 30.   
            In 2016, the offense level for Group 1 was reduced from 28 to 26, pursuant to 
Amendment 782, and the offense levels for all other groups were unchanged.  Because 
the difference between the offense level for Group 1 and each of Groups 3, 4, and 5 was 
now seven levels rather than nine levels, the district court assigned one‐half unit to each 
of the pharmacy burglaries.  See U.S.S.G. § 3D1.4(b) (In determining the combined 
offense level, ʺ[c]ount as one‐half Unit any Group that is 5 to 8 levels less serious than 
the Group with the highest offense level.ʺ).  Applying U.S.S.G. § 3D1.4, the court again 
assigned one unit to Group 1 and one unit to Group 2, and this time it assigned one‐half 
unit to each of Groups 3, 4, and 5.  The total of three‐and‐one‐half units corresponded to 
a four‐level increase to the group with the highest offense level, 26, resulting in a total 
offense level of 30 ‐‐ the same level calculated at Carosellaʹs initial sentencing in 2011. 
                                            ‐ 5 ‐ 
 
782.  Accordingly, the district court concluded that Carosellaʹs amended 

Guidelines range remained the same and he was therefore ineligible for a 

sentence reduction.   

             On appeal, Carosella argues that the district court erred by adding 

the two levels after lowering the base offense level for his drug conviction, 

because U.S.S.G. § 1B1.10(b)(1) mandates that a district court ʺshall leave all other 

guideline application decisions unaffectedʺ when applying a retroactive 

amendment.  Instead, Carosella argues that the only change the district court 

should have made was to apply the two‐level decrease from Amendment 782, 

which would have yielded a total offense level of 28, an adjusted total offense 

level of 25, and an amended Guidelines range of 84 to 105 monthsʹ 

imprisonment.  Carosella also contends that, to the extent the language in 

U.S.S.G. § 1B1.10(b)(1) is ambiguous, the rule of lenity applies.   

                                   DISCUSSION  

             We review de novo the statutory question of whether a defendant is 

eligible for a sentence reduction pursuant to 18 U.S.C. § 3582(c)(2) because his 

sentence was ʺbased on a sentencing range that was subsequently lowered by the 

Sentencing Commission.ʺ  United States v. Christie, 736 F.3d 191, 195 (2d Cir. 2013). 



                                         ‐ 6 ‐ 
 
A.    Applicable Law 

             A defendant is eligible for a sentence reduction if he was ʺsentenced 

to a term of imprisonment based on a sentencing range that has subsequently 

been lowered by the Sentencing Commissionʺ and ʺsuch a reduction is consistent 

with applicable policy statements issued by the Sentencing Commission.ʺ  18 

U.S.C. § 3582(c)(2); see Dillon v. United States, 560 U.S. 817, 821, 826 (2010).   

             The scope of resentencing authorized under 18 U.S.C. § 3582(c)(2) is 

ʺnarrow.ʺ  Dillon, 560 U.S. at 826.  Under U.S.S.G. § 1B1.10, a district court must 

ʺʹdetermin[e] the amended guideline range that would have been applicable to 

the defendantʹ had the relevant amendment been in effect at the time of the 

initial sentencing,ʺ and ʺʹshall leave all other guideline application decisions 

unaffected.ʹʺ  Id. at 827 (quoting U.S.S.G. § 1B1.10(b)(1)).  We are ʺbound byʺ 

language in the Sentencing Commissionʹs policy statement providing that a 

sentence reduction is not authorized if ʺʹan amendment [to the Guidelines range] 

. . . is applicable to the defendant but the amendment does not have the effect of 

lowering the defendantʹs applicable guideline range because of the operation of 

another guideline or statutory provision.ʹʺ  United States v. Williams, 551 F.3d 182, 

186 (2d Cir. 2009) (alteration in original) (quoting U.S.S.G. § 1B1.10 cmt. 1(A)).  



                                           ‐ 7 ‐ 
 
Moreover, ʺ[t]he ʹsentencing rangeʹ that must have been changed to permit relief 

under § 3582(c)(2) is not the base offense level or any other intermediate step in 

the guideline calculation, but the bottom‐line, final range that was the basis for 

the sentence.ʺ  United States v. Taylor, 778 F.3d 667, 672 (7th Cir. 2015).   

B.    Application 

             We conclude that the district court correctly determined that 

Carosella was ineligible for a sentence reduction pursuant to 18 U.S.C. § 3582(c).  

Under U.S.S.G. § 1B1.10(b)(1), the district court had to calculate the amended 

Guidelines range that ʺʹwould have been applicable to [Carosella]ʹʺ had 

Amendment 782 ʺbeen in effect at the time of the initial sentencingʺ in 2011.  

Dillon, 560 U.S. at 827 (quoting U.S.S.G. § 1B1.10(b)(1)).  That calculation required 

the district court to lower the base offense level of Carosellaʹs drug conviction 

and follow the process it would have used in 2011 to determine Carosellaʹs 

sentencing range.  In doing so, the district court correctly concluded that there 

was no change to the ʺbottom‐line, final range that was the basis for [Carosellaʹs] 

sentence,ʺ Taylor, 778 F.3d at 672, ʺbecause of the operation of another guideline,ʺ 

Williams, 551 F.3d at 186 (quoting U.S.S.G. § 1B1.10 cmt. 1(A)) ‐‐ the grouping 

rules provided in U.S.S.G. § 3D1.4. 



                                          ‐ 8 ‐ 
 
             Carosella argues that this interpretation is inconsistent with 

language in U.S.S.G. § 1B1.10(b)(1) mandating that district courts ʺshall leave all 

other guideline application decisions unaffected.ʺ  U.S.S.G. § 1B1.10(b)(1).  But 

the courtʹs 2011 grouping calculation was not a ʺguideline application decision[]ʺ 

that we must leave ʺunaffected,ʺ id. (emphasis added) ‐‐ rather, it was a 

mechanical application of the grouping rules provided in U.S.S.G. § 3D1.4.  See 

United States v. Waters, 648 F.3d 1114, 1117–18 (9th Cir. 2011) (rejecting a similar 

challenge to the courtʹs reliance on the offense level specified by the career 

offender guideline to recalculate an amended Guidelines range, because at the 

initial sentencing, ʺ[t]he district courtʹs decision to apply the offense level from 

§§ 2D1.1 and 3B1.4 rather than § 4B1.1(b) [the career offender guideline] was not 

an ʹapplication decisionʹ within the meaning of § 1B1.10(b).  It was 

an application of § 4B1.1(b).ʺ (emphasis in original)).   

             The language Carosella relies on does not require courts to ignore 

the effect of a lowered base offense level on the other Guidelines provisions that, 

combined with original base offense level, produced the defendantʹs initial 

sentencing range.  See United States v. Ford, 699 F. Appʹx 812, 817–18 (10th Cir. 

2017) (unpublished) (applying career offender guideline under U.S.S.G. 



                                          ‐ 9 ‐ 
 
§ 4B1.1(b), after lowering base offense level pursuant to Amendment 782); United 

States v. Koglin, 822 F.3d 984, 987 (7th Cir. 2016) (denying defendant eligibility for 

two‐level reduction under U.S.S.G. § 2D1.1(a)(5), after lowering base offense 

level pursuant to Amendment 782); United States v. Tolliver, 659 F. Appʹx 560, 

563–64 (11th Cir. 2016) (denying defendant eligibility for one‐point reduction 

under U.S.S.G. § 3E1.1(b), after lowering base offense level pursuant to 

Amendment 782); United States v. Quinn, 576 F.3d 292, 295–96 (6th Cir. 2009) 

(approving district courtʹs application of grouping rules under U.S.S.G. § 3D1.4, 

after lowering base offense level pursuant to Amendment 706, to calculate 

amended Guidelines range).  

             Because we now join our sister Circuits in concluding that U.S.S.G. § 

1B1.10(b)(1) unambiguously does not support Carosellaʹs interpretation, the rule 

of lenity does not apply.  See United States v. Simpson, 319 F.3d 81, 87 (2d Cir. 

2002) (in order for the rule of lenity to apply to a Guideline, the Guideline ʺmust 

be ambiguousʺ).  

                                CONCLUSION 
                                           
             The judgment of the district court is AFFIRMED. 




                                        ‐ 10 ‐